       Case 2:19-cv-00193-TBM-MTP Document 96 Filed 11/19/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                    Eastern Division

PENNYMAC LOAN SERVICES, LLC,                     CIVIL ACTION
                                                 Case No: 2:19-cv-00193-KS-MTP
                            Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                            Defendants.

PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S PROOF OF SERVICE
   OF DISCOVERY REQUESTS PROPOUNDED TO DEFENDANTS

        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        1.      On October 8, 2020 the discovery attached hereto as Exhibit A was
sent to Defendant Mark Johnson via FedEx and was delivered on October 9, 2020
as reflected in the delivery confirmation receipt email attached hereto as Exhibit B.
        2.      On October 8, 2020 the discovery attached hereto as Exhibit C was
sent to Defendant Sandra Goulette via FedEx and was delivered on October 9,
2020 as reflected in the delivery confirmation receipt email attached hereto as
Exhibit D.
        3.      On October 8, 2020 the discovery attached hereto as Exhibit E was
sent to Defendant Mark Moffett via FedEx and was delivered on October 9, 2020
as reflected in the delivery confirmation receipt email attached hereto as Exhibit F.


                                           1
136044.01923/124015928v.1
       Case 2:19-cv-00193-TBM-MTP Document 96 Filed 11/19/20 Page 2 of 6




        4.      On October 8, 2020 the discovery attached hereto as Exhibit G was
sent to Defendant Kirk Gibbs via FedEx and was delivered on October 9, 2020 as
reflected in the delivery confirmation receipt email attached hereto as Exhibit H.
        5.      On October 8, 2020 the discovery attached hereto as Exhibit I was
sent to Defendant Ronnie Kahapea via U.S. Mail. My office did not receive a
return to sender or any notice that it was not delivered to him.

 Dated: November 19, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)



                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com
                                         Nbmetral@blankrome.com
                                         Jmcelroy@blankrome.com


                                         Harris F. Powers III
                                         Steven C. Cookston

                                         Upshaw, Williams, Biggers & Beckham,
                                         LLP
                                         309 Fulton Street
                                         Post Office Drawer 8230
                                         Greenwood, MS 38935-8230
                                           2
136044.01923/124015928v.1
       Case 2:19-cv-00193-TBM-MTP Document 96 Filed 11/19/20 Page 3 of 6




                                    Telephone No.: 662-455-1613
                                    Fax No. 662-453-9245
                                    hpowers@upshawwilliams.com
                                    scookston@upshawwilliams.com

                                    Counsel for Plaintiff




                                      3
136044.01923/124015928v.1
       Case 2:19-cv-00193-TBM-MTP Document 96 Filed 11/19/20 Page 4 of 6




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
        On November 19, 2020, I served the foregoing document(s):

PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S PROOF OF SERVICE
   OF DISCOVERY REQUESTS PROPOUNDED TO DEFENDANTS


       on the interested parties in this action addressed and sent as follows:

                            SEE ATTACHED SERVICE LIST


  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
      in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY MAIL: I caused such envelope(s) to be deposited in the mail at Los
      Angeles, California with postage thereon fully prepaid to the office or home of
      the addressee(s) as indicated. I am “readily familiar” with this firm’s practice
      of collection and processing documents for mailing. It is deposited with the
      U.S. Postal Service on that same day, with postage fully prepaid, in the
      ordinary course of business. I am aware that on motion of party served,
      service is presumed invalid if postal cancellation date or postage meter date is
      more than one day after the date of deposit for mailing in affidavit.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other
      facility regularly maintained by FedEx, an express service carrier, or delivered
      to a courier or driver authorized by said express service carrier to receive
      documents in an envelope designated by the said express service carrier,
      addressed as indicated, with delivery fees paid or provided for, to be
      transmitted by FedEx.
  FEDERAL: I declare that I am employed in the office of a member of the bar
      of this court at whose direction service was made.


                                          4
136044.01923/124015928v.1
       Case 2:19-cv-00193-TBM-MTP Document 96 Filed 11/19/20 Page 5 of 6




        Executed on November 19, 2020 at Los Angeles, California.

                                            /s/Charman S. Bee
                                            Charman S. Bee




                                        5
136044.01923/124015928v.1
       Case 2:19-cv-00193-TBM-MTP Document 96 Filed 11/19/20 Page 6 of 6




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP


 Ronnie Kahapea                             Defendant
 P.O. Box 875
 Volcano, HI 96785

 Mark Johnson                               Defendant
 451 May Lane
 Louisa, VA 23093

 Kirk Gibbs                                 Defendant
 4155 Lawrenceville Highway
 PMB 8119
 Lilburn, GA 30047

 Sandra Goulette                            Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440

 Mark Moffett                               Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480




                                        6
136044.01923/124015928v.1
